In an action for divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, dated October 18, 1971, as, on reargument, adhered to the original decision granting plaintiff’s motion for temporary alimony, child support and counsel fees. Order affirmed insofar as appealed from, with $20 costs and disbursements. In our opinion, any seeming inequity in the awards made should be resolved by an early and speedy trial (Tobias v. Tobias, 36 A D 2d 643; Lebovics v. Lebovics, 34 A D 2d 783), as heretofore directed by order of this court dated November 11, 1971. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.